DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the phrases: “at least one main light source” on line 2, “at least one additional lamp” on line 3 and “at least one further additional lamp” on line 16, are confusing because: 
The phrases introduce three different types of elements; 
the second and third phrases appear to build upon a first lamp, but no first lamp was introduced prior to the additional lamp claimed in line 3. 
Therefore, since the at least one main light source appears to be equated, or taken, as the first lamp, for purpose of examination, the Examiner has interpreted the three limitations above to mean: 
-- at least one lamp --, -- at least one additional lamp – and at least one further additional lamp -- .

In claim 2, the phrase “multiple further additional lamps” on lines 3-4 and “the further additional lamps” on line 6 are unclear.
First, claim 2 depends from claim 1, where three type of light sources where introduced; the at least one main light source, the at least one additional lamp, and the at least one further additional lamp, and interpreted by the Examiner as, the at least one lamp, the at least one additional lamp, and the at least one further additional lamp (see 112 rejection of claim 1 above).
Second, it is unclear if the multiple further additional lamps is further defining one of the three types of lamps above, or is referring to a new element.
third, it is unclear if the further additional lamps is referring back to the at least one additional lamp of claim 1 above, or is it part of the multiple further additional lamps of claim 2.
Therefore for purpose of Examination, the Examiner has interpreted the phrases above to mean: 
-- multiple of the at least one further additional lamp --and – the multiple of the at least one further additional lamp --.

In claim 4, the phrase “the further additional lamps is present such that the lamps” on line 2 is unclear.
First, claim 4 depends from claim 2, which depends from claim 1, where three type of light sources where introduced; the at least one main light source, the at least one additional lamp, and the at least one further additional lamp, and interpreted by the Examiner as, the at least one lamp, the at least one additional lamp, and the at least one further additional lamp (see 112 rejection of claim 1 above), and the multiple of the at least one further additional lamp (see 112 rejection of claim 2 above).
Second, it is unclear if the further additional lamps and lamps refer back to either of the limitations above, or is a new element.
For purpose of Examination, the Examiner has interpreted the phrases above to mean: 
-- the multiple of the at least one further additional lamp is present such that the multiple of the at least one further additional lamp --.

In claim 5, the phrase “the further additional lamps” on lines 1-2 is unclear.
First, claim 5 depends from claim 2, which depends from claim 1, where three type of light sources where introduced; the at least one main light source, the at least one additional lamp, and the at least one further additional lamp, and interpreted by the Examiner as, the at least one lamp, the at least one additional lamp, and the at least one further additional lamp (see 112 rejection of claim 1 above), and the multiple of the at least one further additional lamp (see 112 rejection of claim 2 above).
Second, it is unclear if the further additional lamps refer back to either of the limitations above, or is a new element.
For purpose of Examination, the Examiner has interpreted the phrases above to mean: 
-- the multiple of the at least one further additional lamp --.

Claims 2-11 are rejected as they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dordel et al (WO 2015135962 A1, hereinafter, “Dordel”).

Regarding claims 1-2 and 5, Dordel teaches a motor vehicle headlamp (motor vehicle headlight 90, see figure 10, and figures 1-9 and 11-12 to show common elements and features to all embodiments) comprising: 
a housing (housing 80, see fig 1) in which at least one main light source (one of main light source 70, see fig 1) is arranged; 
at least one additional lamp (luminous means 60, see fig 10); 
at least one heat sink (cooling body 50, see fig 10) for cooling the additional lamp (60); 
an at least partially transparent external lens (transparent outer lens 40, see fig 10) that seals the housing (80) from an outside environment (see page 3, ¶ 6) of the motor vehicle headlamp (90) and that has an inner side (inner side 41, see fig 2) facing an interior of the housing (80) and an outer side (outer side 39, see fig 2) facing the outside environment (see page 7, ¶ 15); 
at least one front housing (attachment housings 30, see fig 10) that is arranged in front of the outer side (39) of the external lens (40); 
a light-guiding element (elongate light guide 20 ', see fig 10) arranged in or on the front housing (80), which light- guiding element (20’) at least partially fills the interior of the front housing (30) and is designed to guide light rays (better seen in fig 5) that are coupled in via the at least one additional lamp (60), wherein the front housing (30) is joined to the housing (80) and/or to the external lens (40) 
of the motor vehicle headlamp (90) in a nondestructively detachable manner (see page 6, ¶ 5) by at least one fastening element (clip connection, see page 6, ¶ 7-8); and 
a front lens (further lens 15’, see fig 10) of the front housing (30).

Dordel does not explicitly teach at least one further additional lamp arranged in the housing of the motor vehicle headlamp and behind the light-guiding element, when viewed opposite a direction of light emission of the motor vehicle headlamp, such that light rays emitted by the further additional lamp passes through the light-guiding element and through the front lens of the front housing and exit toward the outside environment; and 
wherein the front housing is elongate and the light-guiding element is an elongate light guide that extends over at least a large part of a length of the front housing, wherein multiple further additional lamps are arranged side by side behind the light-guiding element, which lamps extend at least over a large part of the length of the light-guiding element such that light rays emitted by the further additional lamps pass through the light guide and the front lens of the front housing in the direction of an outside environment; and 
wherein the further additional lamps are arranged behind a first part of the length of the light-guiding element, and no further additional lamps are arranged behind a second end part of the length of the light-guiding element.

However, in the alternative embodiment of figure 6, Dordel teaches at least one further additional lamp (plurality of light sources 60, see fig 6) arranged in the housing (30) of the motor vehicle headlamp (90) and behind the light-guiding element (20), 
when viewed opposite a direction of light emission (from bottom to top, as seen in fig 6) of the motor vehicle headlamp (90), such that light rays emitted by the further additional lamp (60s) passes through the light-guiding element (20) and through a front lens (40) of the front housing (15’) and exit toward the outside environment (see page 10, ¶ 2); and
wherein the front housing (30) is elongate and the light-guiding element (20) is an elongate light guide (better seen in fig 6) that extends over at least a large part (see abstract) of a length (length of 30) of the front housing (30), wherein multiple further additional lamps (60s) are arranged side by side (as seen in fig 6) behind the light-guiding element (20), which lamps (60s) extend at least over a large part (not labeled but evident from fig 6) of the length of the light-guiding element (20) such that light rays emitted by the further additional lamps (60s) pass through the light guide (20) and the front lens (15’) of the front housing (30) in the direction of an outside environment (outside the headlamp, as expected from vehicle headlamps); and
wherein the further additional lamps (60s) are arranged behind a first part (rear left part of 20) of the length of the light-guiding element (20), and no further additional lamps (60s) are arranged behind a second end part (rear right part) of the length of the light-guiding element (20).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate further additional lamps as taught by the alternative embodiment of Dordel into the teachings of the current embodiment in order to provide the device with a daytime running light, a cornering light, a flashing light, that is to say a turn signal or else another light. One of ordinary skill would have been motivated to make this modification so that the device has additional functionality (see page 12, ¶ 3).

Regarding claim 3, Dordel teaches wherein the front housing (30) is designed as a closed housing (as seen in fig 10), in which the at least one additional lamp (60) is arranged together with the light-guiding element (20’), wherein the front housing (30) has a rear lens (inner wall 170, see fig 10) that extends over at least a large part (as seen in fig 10) of the length of the light-guiding element (20’).

Regarding claim 11, Dordel teaches motor vehicle (motor vehicle 100, see fig 12) for comprising at least one motor vehicle headlamp (90) according to claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dordel in view of Nakazato Yoshiaki (US 20160159273 A1, hereinafter, “Nazakato”).

Regarding claim 4, Dordel does not explicitly teach wherein at least one control device for driving the further additional lamps is present such that the lamps are adapted to be switched on sequentially within a specific time period.
Nakazato teaches a motor vehicle headlamp (vehicle headlight 1, see figure 1 and 4b) in the same field of endeavor (see ¶ 9);
wherein at least one control device (control unit 20) for driving the further additional lamps (pot-light lamp modules S1, S2, and S3 and middle-type lamp modules M1, M2, and M3, see fig 4b) is present such that the lamps (s1-s3 and m1-m3) are adapted to be switched on sequentially within a specific time period (unit time, see ¶ 62).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the control device as taught by Nakazato into the teachings of Dordel, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to promote awareness of pedestrians in front of and around the vehicle by varying the lighting pattern in accordance with the running speed of the vehicle, thus increasing safety of the pedestrians. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dordel in view of Herlin et al. (US 20190257490 A1, hereinafter, “Herlin”).

Regarding claims 6-8, Dordel teaches wherein the external lens (40) of the housing (80) has a light-passage region (region of 40 designed as a lens) through which the light rays that are emitted (see page 4, ¶ 1) or are emitted by the at least one additional lamp are adapted to pass. 
Dordel does not explicitly teach wherein opaque regions are present above and below the light-passage region, viewed in a longitudinal section of the motor vehicle headlamp; and
wherein the opaque regions are part of a two-component region of the external lens; and
wherein the opaque regions are incorporated into the external lens such that the light-passage region is sealed off in a light-tight manner from the rest of the external lens by the opaque regions at least toward the top and bottom, viewed in a longitudinal section of the motor vehicle headlamp.

Herlin teaches a motor vehicle headlamp (lighting and/or signalling device 4, see figures 1-3b) in the same field of endeavor (see ¶ 39);
wherein opaque regions (regions of mask 24 and barrier elements 68, see fig 1) are present above (see region above middle portion of element 96) and below the light-passage region (see region below middle portion of element 96), viewed in a longitudinal section (see  view of fig 1) of the motor vehicle headlamp (4); and
wherein the opaque regions (regions of 24 and 68) are part of a two-component region (24 and 68) of the external lens (96); and
wherein the opaque regions (regions of 24, 68) are incorporated into the external lens (96) such that the light-passage region (middle region of 96) is sealed off in a light-tight manner (since 68 prevent the passage of light between the light guides, see ¶ 74) from the rest of the external lens (regions of 96 allowing passage of light) by the opaque regions (see regions of 24, 68) at least toward the top and bottom (as clearly seen in fig1), viewed in a longitudinal section (see orientation of fig 1) of the motor vehicle headlamp (4).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the opaque regions as taught by Herlin into the teachings of Dordel for conveniently delimiting light emission portions of the motor vehicle headlamp. One of ordinary skill in the art would have been motivated to make this modification so that lighting homogeneity of the pattern in the lighting or signaling device is improved.

Regarding claim 9, Dordel teaches wherein the external lens (40) has a labyrinthine shape (see shape of 40 in fig 10) above and below the light-passage region (middle region of 40) viewed in a longitudinal section (as seen in fig 10) of the motor vehicle headlamp (90).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dordel in view of Nakada et al. (US 20160193954 A1, hereinafter, “Nakada”).

Regarding claim 11, Dordel teaches a method for operating a motor vehicle headlamp (90) according to claim 2; but
Dordel does not explicitly teach the method comprising: 
switching on sequentially within a specific time period, in order to generate a dynamic directional indicator, all further additional lamps, 
starting from a further additional lamp that is located closest to the vehicle inner side; and 
switching on, at substantially the same time as switch-on of a further additional lamp that is located closest to the vehicle outer side or thereafter, the at least one further lamp associated with the light-guiding element.

Nakada teaches a method for operating a motor vehicle headlamp (vehicle lamp 1, see figures 1, 3a-3f and 16) in the same field of endeavor (see ¶ 2) the method comprising: 
switching on (light sources 7 facing surfaces 9a, better seen in figures 3a-3e) sequentially (as seen in figures 3a-3e) within a specific time period (0.2 sec, see ¶ 78), in order to generate a dynamic directional indicator (turn signal lamp, see ¶ 78), all further additional lamps (7s), starting from a further additional lamp (leftmost 7) that is located closest to the vehicle inner side (left end of 1); and 
switching on (light sources 7 facing the connection light guide part 16, or light source 7 facing the second light guide part 10, better seen in figure 16), at substantially the same time as switch-on of a further additional lamp (light sources 7, facing 9as) that is located closest to the vehicle outer side or thereafter (as seen in fig 1), the at least one further lamp (7s facing 16 or 10) associated with the light-guiding element (light guide body 8J).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the method steps as taught by Nakada into the teachings of Dordel, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to incorporate this method to provide multiple light modes into the same headlight by simply varying the lighting pattern emitted by the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nomura et al. (US 9333905 B2) discloses a motor vehicle headlamp having a main light source and plurality of additional light emitting elements to provide a turn signal indication. Emitted light is reflected at the interface between the light guiding body layer and the fluorescent substance resin layer, obtaining uniform light emission with small contrast difference at low cost even as interval between light emitting units is widened.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875